IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,278


EX PARTE JOSHIA HUMPHRIES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 04-03271-CRF IN THE 361st JUDICIAL DISTRICT COURT
BRAZOS COUNTY



 Per curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of escape and punishment was
assessed at eight years imprisonment.  No appeal was taken from this conviction.
	Applicant contends that he was denied his right to a meaningful appeal when his
counsel, after being requested to do so, failed to timely file notice of appeal. The trial court
has entered findings of fact and conclusions of law, based upon an affidavit filed by counsel,
in which it concludes that counsel rendered ineffective assistance on appeal, and
recommends that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number 04-03271-CRF in the 361st Judicial District Court of Brazoria County.  Applicant is ordered
returned to that point in time at which he may give written notice of appeal so that he may
then, with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the sentence had been
imposed on the date that the mandate of this Court issues.  We hold that should Applicant
desire to prosecute an appeal, he must take affirmative steps to see that written notice of
appeal is given within thirty days after the mandate of this Court has issued.
 
DELIVERED: October 26, 2005
DO NOT PUBLISH